FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         January 27, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
JOSEPH V. LIBRETTI, JR.,

      Plaintiff - Appellant,

v.                                                          No. 15-8039
                                                  (D.C. No. 2:14-CV-00107-SWS)
TAYLOR COURTNEY; STEVEN                                      (D. Wyo.)
WOODSON, in their individual capacities,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, BALDOCK, and HOLMES, Circuit Judges.
                  _________________________________

      Joseph V. Libretti, Jr., a law school graduate appearing pro se,1 appeals the

district court’s order dismissing his Bivens2 action against two law enforcement


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
         We note that Mr. Libretti is not a typical pro se litigant. He graduated “near
the top of his class at the Cleveland Marshall College of Law in December 2014,” but
the Ohio Supreme Court denied his application for admission to the Ohio bar, finding
that he did not possess the requisite character, fitness, and moral qualifications for
admission to the practice of law. In re Application of Libretti, No. 2014-1555, 2015
WL 6291333, at *2, *6 (Ohio Oct. 22, 2015) (permanently barring Libretti from
                                                                              (continued)
officers, Steven Woodson, the current Director of the Wyoming Division of Criminal

Investigation (DCI) and formerly a Special Agent for the United States Drug

Enforcement Administration (DEA), and Taylor Courtney, a deputy sheriff with the

Natrona County, Wyoming, Sheriff’s Office and a member of a DCI/DEA drug task

force. We exercise jurisdiction under 29 U.S.C. § 1291 and affirm.

      The parties are familiar with the facts and procedural history of this case, and

we need not restate either here. Briefly, Libretti was indicted in March 2011 on one

count of conspiring to possess with the intent to distribute 50 grams or more of

methamphetamine. He was ultimately acquitted, after which he filed this Bivens

action against Woodson and Courtney. He alleged they violated his constitutional

rights in obtaining and executing a June 2010 search warrant of his residence in

Casper, Wyoming, and an April 2011 seizure warrant of his bank accounts.3 In a

thirteen count complaint, he claimed Woodson’s applications for these two warrants

lacked probable cause and included false statements or omitted pertinent information,


reapplying because “[his] ethical infractions are longstanding and so permeate the
admissions process that his honesty and integrity are shown to be intrinsically
suspect”).
      2
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
      3
         Libretti also filed a Bivens action against Woodson and Courtney in Ohio
raising substantially the same allegations as here, but in connection with a search of
Libretti’s residence in Ohio. The case was dismissed on the ground that Woodson
and Courtney were entitled to qualified immunity. See Libretti v. Woodson,
600 F. App’x 367, 372 (6th Cir. 2015) (affirming dismissal).


                                           2
that the warrants were constitutionally overbroad, that items were seized beyond the

scope of the warrants, and that Courtney failed to return certain seized items. The

district court ruled the officers were entitled to qualified immunity, granting

Woodson’s motion to dismiss under Fed. R. Civ. P. 12(b)(6) and Courtney’s motion

for summary judgment under Fed. R. Civ. P. 56.

      We review de novo the district court’s Rule 12(b)(6) grant of qualified

immunity to Woodson. Denver Justice & Peace Comm., Inc. v. City of Golden, 405

F.3d 923, 927 (10th Cir. 2005). Similarly, we review de novo the district court’s

grant of summary judgment to Courtney based on qualified immunity. See

Stonecipher v. Valles, 759 F.3d 1134, 1141 (10th Cir. 2014). “When a defendant

raises qualified immunity as a defense, a plaintiff must properly allege a deprivation

of a constitutional right and must further show that the constitutional right was

clearly established at the time of the violation.” Id. (internal quotation marks

omitted). “Whether an official protected by qualified immunity may be held

personally liable for an allegedly unlawful official action generally turns on the

objective legal reasonableness of the action, assessed in light of the legal rules that

were ‘clearly established’ at the time it was taken.” Id. (bracket and internal

quotation marks omitted).

      In the context of a qualified immunity defense on an unlawful search claim,

the court determines whether a defendant violated clearly established law by asking

whether there was “arguable probable cause” for the challenged conduct. Id.



                                            3
               Officers must have probable cause to initiate a search, arrest, and
       prosecution under the Fourth Amendment. . . . [T]he relevant question is
       whether a substantial probability existed that the suspect committed the
       crime, requiring something ‘more than a bare suspicion.’ As the standard
       itself indicates, probable cause does not require metaphysical certitude or
       proof beyond a reasonable doubt. Probable cause is a matter of
       probabilities and common sense conclusions, not certainties. At the same
       time, probable cause requires . . . more than mere suspicion that unlawful
       activity is afoot.
               ***
              The burden is on the plaintiff to make a substantial showing of
       deliberate falsehood or reckless disregard for truth by the officer seeking
       the warrant.
Id. at 1141-42 (brackets, citations, and internal quotation marks omitted).


       Having reviewed the briefs, the record, and the applicable law pursuant to the

above-mentioned standards, we agree with the district court that there was arguable

probable cause to support both the June 2010 search warrant and the April 2011

seizure warrant and that Woodson and Courtney were entitled to qualified immunity

on all of Mr. Libretti’s claims. We hold that Mr. Libretti has not identified any

reversible error in this case. We therefore affirm the judgment of the district court

for substantially the same reasons stated in its two thorough and well-reasoned orders

of dismissal dated March 27, 2015, and its order denying Mr. Libretti’s Fed. R. Civ.

P. 59(e) motion dated June 11, 2015.


                                              Entered for the Court


                                              Bobby R. Baldock
                                              Circuit Judge


                                             4